BRATTON, Circuit Judge.
The facts in this ease were stated in detail on the former appeal. 52 E.(2d) 346. It, therefore, is unnecessary to restate them. This court sustained the jurisdiction of the District Court of the subject-matter in controversy and likewise sustained ' the tax liens involved for certain years, with interest, penalties, and costs, without prejudice to a further suit for the recovery of the taxes, interest, penalties, and costs assessed for other years. Certiorari was denied. 285 U. S. 555, 52 S. Ct. 456, 76 L. Ed. 944. The case was remanded for the entry of a proper decree conforming to the decision of this court. No retrial was contemplated. A proper mandate seasonably issued, and pursuant to its provisions the trial court entered a decree conforming thereto in every essential respect. This appeal was taken from that action.
Appellants renew and argue extendedly virtually every .question presented and decided adversely to them on the former appeal, no new question arising since the former decision being involved. They will not be heard to do that; they cannot open and present the entire ease anew. In the absence of the exception suggested in Pennsylvania Mining Co. v. United Mine Workers of America (C. C. A.) 28 F. (2d) 851, the former decision is res ad judicata; it constitutes the settled law of the ease and is binding upon the parties. We merely determine whether the last decree conforms to the mandate. Stewart v. Salamon, 97 U. S. 361, 24 L. Ed. 1044; Thompson v. Maxwell Land Grant & Railway Co., 168 U. S. 451, 18 S. Ct. 121, 42 L. Ed. 539; United States v. New York Indians, 173 U. S. 464, 19 S. Ct. 487, 43 L. Ed. 769; Richardson v. Ainsa, 218 U. S. 289, 31 S. Ct. 23, 54 L. Ed. 1044; Utah Light & Power Co. v. Woody (C. C. A. 10) 62 F. (2d) 613. The last decree conforms in every material respect to the former decision of this court and the mandate issued thereon.
The appeal is dismissed.